Unpublished opinions are not binding precedent in this circuit. PER CURIAM: James Scott Robinson appealed the district court’s order denying his 28 U.S.C. § 2255 .(2012) motion as untimely. We affirmed on appeal. United States v. Robinson, 653 Fed.Appx. 779 (4th Cir. 2016). The Supreme Court granted Robinson’s certiorari petition and has remanded the case to this Court for further consideration in light of Montgomery v. Louisiana, — U.S. -, 136 S.Ct. 718, 193 L.Ed.2d 599 (2016). Robinson v. United States, — U.S. -, 137 S.Ct. 1433, 197 L.Ed.2d 645 (2017) (Mem.). Because the district court has not yet had the opportunity to assess the impact of Montgomery on Robinson’s § 2255 motion, we vacate the district court’s order and remand for further proceedings. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. VACATED AND REMANDED